Citation Nr: 1504098	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-46 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left kidney disability.  


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which declined to reopen the claim for service connection for a left kidney disorder.  

The Veteran provided testimony at a January 2011 hearing conducted by a Decision Review Officer at the RO.  A hearing transcript has been associated with the Veteran's electronic file.

In April 2013, the Board reopened and remanded the underlying service connection claim for further development.  The claim was remanded again in February 2014 and September 2014.  As development has been completed, the matter has been returned to the Board.  

The Board notes that on his November 2010 Form 9, the Veteran requested a Board hearing at a local VA office.  A hearing was scheduled in April 2012 at the RO in Louisville, Kentucky.  In March 2012, the Veteran requested a hearing at the RO in Huntington, WV.  Regardless, in an April 2012 statement in support of his claim, he cancelled his Board hearing request.  Therefore, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704 (2014).


FINDING OF FACT

A kidney disability did not have its clinical onset in service and is not otherwise related to active duty; calculi of the kidneys were not exhibited within the first post service year.



CONCLUSION OF LAW

The criteria for service connection for a left kidney disability have not been met. 38 U.S.C.A. §§ 1112, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in January 2010, the RO notified the Veteran of the evidence needed to substantiate his claim of service connection for a kidney disability.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide, as well as the process by which disability ratings and effective dates are assigned.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).   

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment and personnel records, relevant post-service VA and private medical records, as well as records considered in the Veteran's claim for Social Security Administration (SSA) disability benefits.  In addition, the Veteran was afforded VA examinations in February 2012 and October 2014, along with June 2013 and March 2014 addendum reports to assess the nature and etiology of his claimed left kidney disability.  The case was remanded in in April 2013, February 2014, and September 2014 to provide an adequate opinion.  The Board finds that the October 2014 VA examination is adequate for the purpose of adjudicating the claim.  The VA examination report and opinion reflects a full understanding of the Veteran's medical history, and provide all subjective and objective findings necessary for evaluation of the claims addressed on the merits in this opinion were observed and recorded.  Accordingly, the Board finds that VA substantially complied with the Board's Remand directives in further developing the Veteran's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.


II.  Legal Criteria

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), including calculi of the kidney, is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, certain chronic disabilities, such as calculi of the kidney, are presumed to have been incurred in service if such is manifested to a compensable degree within one year of separation from qualifying service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Analysis

In the present case, medical records reveal that the Veteran has been diagnosed as having various kidney disabilities, such as: chronic kidney disease, hematuria and left renal lesion, kidney stones, bilateral renal cysts, cystic kidney disease, stage 3 chronic kidney disease.  See October 2007 and November 2008 private treatment records, as well as February 2012 and October 2014 VA examination reports. Thus, a current kidney disability has been demonstrated. 

Regarding the second element of service connection, the Veteran claims that during boot camp, he injured his back while performing push-ups and experienced swelling over the left mid-back region/left flank, which led to his developing a kidney infection and blood in his urine.  See February 1989 claim; January 2011 hearing transcript, pg. 3; and July 2013 statement.  Service treatment records included a May 1986 entry detailing the Veteran's complaints of low back pain.  However, there is no evidence of any complaints of or treatment for any kidney problems in the Veteran's service records, and the Veteran does not have the requisite medical expertise to attribute his in-service back pain to a kidney problem. 

If a chronic disease, such as calculi of the kidney, is shown in service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).  There must, however, be sufficient observations in service to identify the disease entity.  Id.  In the present case, however, there is no evidence showing any diagnosed calculi of the kidney in service.  Hence, service connection cannot be granted for calculi of the kidney based on a continuity of symptomatology since service.

The objective evidence indicates that the Veteran's current kidney disability did not manifest until years after service.  A September 1986 VA examination included a review of the Veteran's genitourinary system and no abnormalities of his kidneys were reported at that time.  The Board has considered a September 1986 private treatment orthopedic surgery and rehabilitation record, in which the Veteran reported that in May 1986, he was lifting weights, injured his low back, and had immediate onset of pain; however, there was no indication that the Veteran injured his left kidney on interview or examination.  X-rays showed mild facet joint sclerosis at L5-S1.  Also, an August 1987 VA medical record showed that the Veteran was seen for complaints concerning the frequency of urination and incontinence.  He also complained of left side swelling, left flank pain and a history of a back injury; however, the assessment was prostatitis.  

The earliest post-service evidence of a possible kidney disability is reflected in an October 2007 letter from Tri-State Nephrology Associates, PSC, which assessed the Veteran with Stage 3 chronic kidney disease.  The physician noted that the Veteran had a distant history of kidney stones; however, he recently had an elevated creatinine of 1.6 on routine laboratory data testing.  Also, treatment records from King's Daughters Medical Center beginning in October 2007 included a renal ultrasound revealing likely kidney cysts.  A November 2007 MRI confirmed multiple tiny renal cysts.  The record noted clinical indications of chronic renal disease with a history of stones; there was no clinical evidence of any kidney problems in service or within the first post-service year.  Private treatment records from the Urology Center of Northeastern Kentucky included a May 2008 record with an assessment of left lower pole renal mass.  In November 2008, he was diagnosed with stable left renal mass and microscopic hematuria.  He subsequently underwent a cystoscopic evaluation and was diagnosed with hematuria, normal evaluation.  

Here, the absence of any objective clinical evidence of kidney symptoms for approximately twenty years after the Veteran's separation from service in June 1986 weighs against a finding that his current kidney disability was present in service or in the year or years immediately after service.

Indeed, the only competent medical evaluations and opinions of record indicate that the Veteran's current kidney disability is not related to service.  Specifically, in an October 2007 record from Tri-State Nephrology Associates, PSC, a physician noted that the Veteran had a history of diabetes for which and apparent bipolar disorder for which he had been on Lithium for the past 16 to 17 years.  The Veteran was diagnosed as having chronic kidney disease, likely secondary to long-term Lithium use.  The physician also determined that there was a component likely of minimal diabetic neuropathy.  The physician recommended discontinuation of Lithium and Metformin.

In an October 2007 treatment record from the Urology Center of Northeastern Kentucky, a physician noted that the Veteran recently had a renal ultrasound due to chronic renal disease as he was diabetic.   

On a September 2010 record from Tri-State Nephrology Associates, PSC, a physician found that the Veteran had stage 3 chronic kidney disease, which was likely secondary to small vessel disease due to high blood pressure and tobacco use (one pack per day for 30 to 40 years).  The physician reported that Lithium could cause some kidney diseases (such as nephrogenic diabetes insipidus FSGS chronic interstitial nephritis or minimal change disease), although those typically resolve once the medication has been stopped.  The physician made the following recommendations in order to slow progression of the Veteran's underlying kidney disease: good blood pressure with an overall blood pressure goal of less than 130/80 mmHg; good cholesterol control with an LDL cholesterol of less than 100; smoking cessation; and avoidance of potential nephrotoxins.

In February 2012, after examining the Veteran and reviewing the claims folder, the VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's claimed left kidney disorder was incurred in or caused by either the claimed in-service injury, event, or illness.  As supporting rationale for the opinion, the examiner observed that the Veteran stated that he developed a back injury as a result of doing pushups in basic training in April 1986.  He added that at that time he experienced swelling in his back.  The examiner commented as to urinalysis findings dated in 1987 (more than one year post service) and 2007, adding that recent findings had shown elevated creatinine levels.  The examiner reported that nephrologists involved in the Veteran's care have thought this was due to small vessel disease secondary to hypertension and a 30-40 year history of tobacco abuse and/or from a 17-20 year history of treatment with Lithium.  The examiner noted that the Veteran did have a history of being treated for diabetes with Metformin 500 mg twice daily starting in 1997 until discontinued in 2007.  The examiner stated that nephrologists believed there may be minimal diabetic nephropathy.  The Veteran had a history of benign prostate hypertrophy bed wetting believed to be due to heavy sleeping following sedative use and urge incontinence aggravated by caffeine in large amounts of soda and coffee.  Of significance, the examiner commented that a back injury secondary to performing push-ups would not cause bilateral renal cysts or the onset of chronic renal disease 20 years after the back injury.

In April 2013, the Board remanded the claim to include an opinion that addressed the significance of the Veteran's competent report of a back injury in service in 1986 and his complaint in 1987 of left flank pain with reported history of back injury.

In a June 2013 addendum opinion, the same VA examiner who examined the Veteran in February 2012 opined that it was less likely than not (less than 50 percent probability) that the left flank pain began in service as a whole or including the one year presumptive period or is otherwise related to service.  The VA examiner stated that the Veteran's service treatment records were carefully reviewed and there was no record found regarding left flank pain during the two month period of service.  There was also no documentation of left flank pain during the year following discharge.

In July 2013, the Veteran addressed VA's finding of no evidence of flank pain while he was in the military stating that he did in fact suffer from pain around the kidney area while he was in the military.  He indicated that he initially thought this was associated with a back problem; however, after his service separation, this was determined to be due to a kidney condition.  

In the February 2014 remand, the Board found that while the examiner did refer to the back complaints in service, she did not address the significance of the 1987 complaints of left flank pain with history of back injury nor did she refer to the kidney-related disorders which had been diagnosed in the course of the February 2012 examination, namely, cystic kidney disease and Stage 3 chronic kidney disease.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Stegall v. West, 11 Vet. App. 268 (1998).
In March 2014, a VA examiner opined that the Veteran's current kidney condition was not caused by or a result of his active military service.  The examiner reasoned that the Veteran was in the service for one month and 24 days in 1986.  He was separated due to a chronic ankle sprain.  He also was treated for a back strain while in the service.  The examiner noted that later in life, the Veteran was found to be in renal failure/insufficiency due small vessel disease secondary to hypertension and a 30-40 year history of tobacco abuse, and/or from a 17-20 year history of treatment with Lithium.  The examiner stated that this was the diagnosis from his treating nephrologists.  The examiner added that at this time, there was no mention of these conditions being secondary to a back injury /back strain.  The examiner determined that the Veteran's back injury was a musculoskeletal injury and had nothing to do with his kidneys.  The veteran did not have "cystic renal disease" or polycystic renal disease; however, he did have several simple renal cysts that were benign and were not related to his present condition of renal failure/insufficiency.  The examiner noted that the Veteran had normal renal function tests (BUN=7; Creatinine= 1.0) one year after separation in August 1987.

In September 2014, the Board remanded the claim again noting that following the Board's February 2014 remand, "a physician-not the VA nurse practitioner who conducted the February 2012 VA examination - supplied an addendum opinion in March 2014."  The Board determined that the remand instructions clearly stated that if the February 2012 nurse practitioner was unavailable, the Veteran should be scheduled for the appropriate examination.  

In October 2014, a VA physician opined that the Veteran's condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that he reviewed the Veteran's record, including the VA examination by in February 2012 and the VA medical opinion in March 2014.  The examiner noted that he interviewed and examined the Veteran, and his opinion accounted for the history provided by the Veteran during the examination.  The examiner acknowledged that the Veteran's competency in relating the details of his back injury in service were not in question, nor was his reliability, since his story remained consistent from examiner to examiner.  The examiner noted that the Veteran claimed that he injured his back doing push-ups in basic training, resulting in a swelling over the left mid-back region in an area referred to as the left flank.  He developed pain in that area again a year following separation from service in 1987, and blood work in August of that year showed a normal serum creatinine of 1.0 and a normal BUN of 7.  

The examiner noted that it was not until 2007, twenty years later, that the Veteran was found to have a slightly elevated serum creatinine of 1.6 which has remained elevated in the 2.0-2.4 range up to the present time.  The examiner noted that the Veteran's nephrologist has indicated that the renal insufficiency was most likely secondary to his hypertension and/or to a two decade history of lithium treatment, which was well known to produce several forms of renal disease.  The examiner determined that as for the Veteran's renal cysts, these were a common finding and were of no clinical significance.  The examiner found that the Veteran's current renal disease had absolutely no relationship to his back injury.  The examiner added that if the Veteran sustained a traumatic back injury from a motor vehicle accident or something similar, then a contusion or laceration of the kidney could occur and impair renal function.  However, the examiner explained that a muscle strain in the left paravertebral region would have no impact on the kidneys or on kidney function.  The examiner stated that the fact the Veteran stated he had left flank pain in 1987 was irrelevant from the perspective of whether this indicated a kidney problem or not, since the Veteran's belief that left flank pain was synonymous with kidney injury was inconsequential, as he is not medically trained to render such an opinion.  In the final analysis, the examiner found that this Veteran sustained a muscle strain in service that had absolutely no bearing whatsoever on the development of renal insufficiency 20 years later or on the development of simple renal cysts.  

Here, the Board acknowledges that the Veteran has provided consistent statements as to the history of his pain in his back and left back.  For example, he has claimed on several occasions that he injured his back doing push-ups in basic training, resulting in a swelling over the left mid-back/left flank region.  He indicated that he developed pain in that area again a year following separation and ever since.  The Board finds that his statements are credible. 

However, an affliction involving an internal organ, such as the kidney, is not a simple medical condition capable of lay observation or diagnosis, so any inference, that is, opinion, as to causation cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on whether his kidney trouble is related to service, including an injury while performing push-ups.  Therefore, to the extent the Veteran's asserts that his current kidney problems are due to service, the Board finds that he is not competent to opine on this matter.  Accordingly, his statements in this regard are of no probative value.  

In light of the absence of any objective evidence of complaints of or treatment for kidney problems in the Veteran's service treatment records, the absence of any clinical evidence of kidney symptoms for many years following service, and competent medical opinions concerning the etiology of the Veteran's kidney symptoms, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  


ORDER

Entitlement to service connection for a left kidney disability is denied. 



____________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


